 1
 2
 3                                                          November 8, 2020
 4
                                                                  VPC
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      James Rutherford,                          Case No. ED CV 20-01763 SB
11
                      Plaintiff,                 ORDER SETTING SCHEDULING
12                                               CONFERENCE
13    v.
                                                 Date: January 22, 2021
14    H and D Investments, LLC et al,            Time:              8:30 a.m.
15                    Defendants.                Courtroom:          6C
16
17    READ THIS ORDER CAREFULLY BECAUSE IT CONTROLS THIS CASE
18           AND DIFFERS IN PART FROM THE LOCAL RULES.
           This case has been assigned to Judge Stanley Blumenfeld, Jr. and is set for a
19
     scheduling conference on the above date in Courtroom 6C of the First Street
20
     Courthouse, 350 West First Street, Los Angeles, CA, 90012. The scheduling
21
     conference will be held pursuant to Fed. R. Civ. P. 16(b).
22
     1.    Preliminary Matters
23
           a.     Self-Represented Parties. Parties appearing in propria persona (“pro
24
                  per”) must comply with the Federal Rules of Civil Procedure and the
25
                  Local Rules. See Local Rule 1-3, 83-2.2.3. “Counsel,” as used in this
26
                  order, includes parties appearing in pro per.
27
           b.     Notice to be Provided by Counsel. Plaintiff’s counsel or, if plaintiff is
28
 1        appearing pro per, defendant’s counsel, shall provide this Order to all
 2        parties who first appear after the date of this Order and to parties who are
 3        known to exist but have not yet entered appearances. Counsel should
 4        also provide to their clients a copy of this Order and the Court’s trial
 5        order (which will contain the schedule set at the scheduling conference).
 6   c.   Court’s Website. This and all other generally applicable orders of this
 7        Court are available on the Central District of California website,
 8        www.cacd.uscourts.gov, and on Judge Blumenfeld’s webpage,
 9        http://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr. The
10        Local Rules are also available on the Court’s website.
11   d.   Pleadings. If plaintiff has not previously served the operative complaint
12        on all defendants, plaintiff shall promptly do so and file proof(s) of
13        service within 3 days thereafter. Each defendant likewise shall promptly
14        serve and file a responsive pleading and file proof of service within three
15        days thereafter (if not previously done). At the scheduling conference,
16        the Court will dismiss all remaining fictitiously named defendants and set
17        a deadline for hearing motions to amend the pleadings or add parties.
18   e.   Discovery. The parties are reminded of their obligations to (i) make
19        initial disclosures “without awaiting a discovery request” (Fed. R. Civ. P.
20        26(a)(1)) and (ii) confer on a discovery plan at least 21 days before the
21        scheduling conference (Fed. R. Civ. P. 26(f)). The Court encourages
22        counsel to agree to begin to conduct discovery actively before the
23        scheduling conference. At the very least, the parties shall comply fully
24        with Fed. R. Civ. P. 26(a), producing most of what is required in the
25        early stage of discovery, because the Court will impose strict deadlines to
26        complete discovery at the scheduling conference.
27
28

                                        2
 1   2.    Joint Rule 26(f) Report
 2         The Joint Rule 26(f) Report (“Report”) must be filed no later than 14 days after
 3   the meeting of counsel and no later than 7 days before the scheduling conference. A
 4   copy of the Report must be delivered to Judge Blumenfeld’s Chambers Copy box
 5   outside of the Clerk’s Office on the fourth floor of the courthouse by 12:00 p.m.
 6   (noon) the following business day.
 7         The Report shall be drafted by plaintiff―unless plaintiff is a self-represented
 8   litigant (who is not a lawyer) or the parties agree otherwise―but shall be submitted
 9   and signed jointly. “Jointly” means a single report, regardless of the number of
10   separately represented parties. The Report shall specify the date of the scheduling
11   conference on the caption page and shall contain the information required by Fed. R.
12   Civ. P. 26(f) and Local Rule 26, including:
13         a.     Statement of the Case. A short synopsis (not to exceed two pages) of the
14                main claims, counterclaims, and affirmative defenses, including the dates
15                of: (i) the original complaint and any subsequent amendment; (ii) the
16                responsive pleading(s); and (iii) the removal (if applicable).
17         b.     Subject Matter Jurisdiction. A statement of the specific basis of federal
18                jurisdiction, including supplemental jurisdiction. If there is a federal
19                question, cite the federal law under which the claim arises.
20         c.     Legal Issues. A brief description of the key legal issues, including any
21                unusual substantive, procedural, or evidentiary issues.
22         d.     Parties, Evidence, etc. A list of parties, percipient witnesses, and key
23                documents on the main issues in the case. For conflict purposes,
24                corporate parties must identify all subsidiaries, parents, and affiliates.
25         e.     Damages. The realistic range of provable damages.
26         f.     Insurance. Whether there is insurance coverage, the extent of coverage,
27                and whether there is a reservation of rights.
28

                                                3
 1   g.   Procedural Motions. A statement of the likelihood of motions to add
 2        other parties or claims, file amended pleadings, transfer venue, etc.
 3   h.   Dispositive Motions. A description of the issues or claims that any party
 4        believes may be determined by motion for summary judgment. (Please
 5        refer to the Court’s separate order governing summary judgment motions.
 6        http://www.cacd.uscourts.gov/honorable-stanley-blumenfeld-jr.)
 7   i.   Manual for Complex Litigation. Whether the procedures of the Manual
 8        for Complex Litigation should be used in whole or part.
 9   j.   Status of Discovery. A discussion of the present state of discovery,
10        including a summary of completed discovery.
11   k.   Discovery Plan. A detailed discovery plan, as contemplated by Fed. R.
12        Civ. P. 26(f). State any proposed changes in the disclosures under Fed.
13        R. Civ. P. 26(a), the subject(s) on which discovery may be needed,
14        whether applicable limitations should be changed or other limitations
15        imposed, and whether the Court should enter other orders. A general
16        statement that discovery will be conducted on all claims and defenses, or
17        any other similarly vague description, is not acceptable.
18   l.   Discovery Cut-Off. A proposed discovery cut-off date―i.e., the final date
19        for completion of discovery, including resolution of all discovery
20        motions. This date should ensure that discovery is completed sufficiently
21        far in advance of the motion cut-off date to avoid a request under Fed. R.
22        Civ. P. 56(d).
23   m.   Expert Discovery. Proposed dates for initial and rebuttal expert witness
24        disclosures and expert discovery cut-off under Rule 26(a)(2). This date
25        should ensure that discovery is completed sufficiently in advance of the
26        motion cut-off date to avoid a request under Fed. R. Civ. P. 56(d).
27   n.   Settlement Conference / Alternative Dispute Resolution (“ADR”). A
28        description of all prior settlement discussions or written communications

                                       4
 1        (without stating the terms discussed). If a Notice to Parties of Court-
 2        Directed ADR Program (Form ADR-08) was filed in this case, the Court
 3        will refer it to the magistrate judge, the Court Mediation Panel, or to
 4        private mediation (at the parties’ expense). The parties must indicate
 5        their preference in their Report. No case will proceed to trial unless all
 6        parties, including an officer with full settlement authority for corporate
 7        parties, have appeared personally at an ADR proceeding.
 8   o.   Trial Estimate. A realistic estimate, in days, of the court time required
 9        for trial and whether trial will be by jury or by court. Each side should
10        specify the number (not the names) of witnesses it contemplates calling.
11        If the time estimate for trial in the Report exceeds four court days,
12        counsel should be prepared to discuss in detail the basis for the estimate.
13   p.   Trial Counsel. The names of the attorneys who will try the case (and
14        their respective roles if a party has more than one attorney).
15   q.   Independent Expert or Master. Whether the Court should consider
16        appointing a master pursuant to Fed. R. Civ. P. 53 or an independent
17        scientific expert. The appointment of a master may be appropriate if
18        there are likely to be substantial discovery disputes, numerous claims to
19        be construed in connection with a summary judgment motion, a lengthy
20        Daubert hearing, a resolution of a difficult computation of damages, etc.
21   r.   Schedule Worksheet. Complete the Schedule of Pretrial and Trial Dates
22        Worksheet (“Worksheet”) attached to this Order and include it with your
23        Report. The parties must submit a completed Worksheet with their
24        Report and should make every effort to agree on dates.
25        • The trial in most civil cases will be set within 12 months after the
26          filing of the complaint (and generally no later than 18 months for
            unusually complex cases). Any request to deviate from the 12-month
27          norm must be explained in the Statement of the Case (see (a) above).
            The parties should not expect a schedule longer than 12 months
28

                                        5
 1            without justification; and the Court may, in any event, schedule trial
              in 12 months or less if it concludes a shorter schedule is appropriate.
 2
           • The entries in the “Weeks Before FPTC” column reflect what is
 3           appropriate for most cases and what will allow the Court to rule on
 4           potentially dispositive motions sufficiently in advance of the Final
             Pretrial Conference. However, counsel may propose earlier last dates
 5           by which the key requirements must be completed.
 6         • Each date should be stated as month, day, and year (e.g., 10/15/19).
             The Court may order different dates from those counsel propose.
 7
 8         • Hearings shall be on Fridays (not falling on a holiday) at 8:30 a.m.,
             except final pretrial conferences are at 11:00 a.m. Other deadlines
 9           (i.e., those not involving the Court) can be any day of the week.
10         • The discovery cut-off date is the last day by which all depositions
             must be completed, responses to previously served written discovery
11           must be provided, and discovery motions must be heard. The motion
12           cut-off date is the last date on which motions may be heard, not filed.

13         • If the parties wish the Court to set dates in addition to those on the
             Worksheet, they may so request by a separate Stipulation and
14           Proposed Order. This is often appropriate for class actions, patent
             cases, and cases for benefits under Employee Retirement Income
15           Security Act of 1974 (“ERISA”).
16
     s.    Magistrate Judge. Whether the parties agree to try the case before a
17
           magistrate judge (either by jury or court trial). See 28 U.S.C. § 636
18
           (requiring parties’ consent). If so, the parties are not limited to the
19
           magistrate judge assigned to the case, but rather may choose any
20
           magistrate judge identified on the Central District website.
21
     t.    Other Issues. A statement of any other issues affecting the status or
22
           management of the case (e.g., unusually complicated technical or
23
           technological issues, disputes over protective orders, extraordinarily
24
           voluminous document production, non-English speaking witnesses,
25
           ADA-related issues, discovery in foreign jurisdictions) and any proposals
26
           concerning severance, bifurcation, or other ordering of proof.
27
     The Report should set forth the above-described information under section
28

                                         6
 1   headings corresponding to those in this Order.
 2   3.     Scheduling Conference
 3          a.   Continuance. A request to continue the scheduling conference will be
 4               granted only for good cause.
 5          b.   Vacating the Scheduling Conference. The Court may vacate the
 6               scheduling conference and issue the scheduling order based solely on the
 7               Report.
 8          c.   Participation. Lead trial counsel must attend the scheduling conference,
 9               unless excused by the Court for good cause prior to the conference.
10
11          IT IS SO ORDERED.
12
13        Dated: November 8, 2020 _______________________________________
                                           Stanley Blumenfeld, Jr.
14                                     United States District Court Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
